IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00174-CV

TOM MADDUX, INDIVIDUALLY, AND
DBA LOST PRAIRIE CYCLES; AKA
THOMAS EARL MADDUX,
                                                           Appellant
v.

MICHAEL D. REID,
                                                           Appellee



                           From the 87th District Court
                            Limestone County, Texas
                             Trial Court No. 29,549-A


                                      ORDER


      The Court has reached an impasse in our ability to obtain the reporter’s record in

this appeal. Appellant contends he has not paid for the reporter’s record because he has

not received a bill for the record. The reporter has verbally informed the Clerk of this

Court that the record has not been prepared because she has not been paid. However,

the reporter will not provide written documentation that she has notified appellant of
the amount necessary to be paid for the reporter to prepare and deliver the reporter’s

record.

       Accordingly, and because the trial court shares the responsibility to see that the

appellate record is timely filed, see TEX. R. APP. P. 35.3(c), we abate this proceeding and

remand it to the trial court.

       The trial court is ordered to hold a hearing, within 21 days from the date of this

order, to determine and resolve the issue with regard to the amount of payment

required to obtain the record and a date (or number of days after payment) by which

the reporter will have the record properly prepared and filed. Further, the trial court is

ordered to inform appellant that if the reporter’s record is necessary to the appeal and is

not timely paid for, the appeal will be dismissed for want of prosecution. Finally, the

trial court is ordered to inform the reporter that the consequences of the reporter failing

to file the complete and proper record with this Court, as ordered by the trial court

pursuant to the above order, is that the reporter may be held in contempt of court for

which the reporter may be ordered to pay a fine and may also be ordered to forfeit her

fee for the preparation of the reporter’s record.

       A record of the hearing and any findings made by the trial court are due to be

filed in this Court within 35 days from the date of this order.




                                          PER CURIAM




Maddux v. Reid                                                                       Page 2
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed April 24, 2014




Maddux v. Reid                          Page 3